Citation Nr: 0712124	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The Board assigned a 50 percent rating for the service-
connected PTSD and remanded the case back to the RO for other 
development in July 2005  

The appeal also included the issue of service connection for 
headaches.  During the pendency of the appeal, the RO, in a 
December 2006 decision, granted service connection and 
assigned a 30 percent evaluation for the headaches.  This 
evaluation was effective on July 24, 2002, the date of the 
veteran's original claim of service connection.   

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of headaches is not currently on 
appeal before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  



FINDING OF FACT

The service-connected PTSD is not shown to be productive 
disability picture reflective of more than occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships.  



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts to the 
extent possible have been developed in regard to the 
veteran's claim, and no further assistance can be provided in 
order to comply with VA's statutory duty to assist him with 
the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records  

The Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim in a September 2002 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
February 2003 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Further, the veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed February 2003 rating decision.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 30 
percent evaluation in February 2003.  Following a July 2005 
Board decision, the RO increased the evaluation to 50 percent 
in August 2005.  This rating has remained in effect since 
that time.  

During a November 2002 VA examination, the veteran reported 
the military stressors that led to his PTSD.  He reported 
that he had been married for 33 years and employed as a 
police officer for the past 29 years.  He described his 
employment as being characterized by some fights with police 
department personnel.  

He stated he had few friends in the police department and did 
not socialize with his colleagues.  He had a restricted 
social life.  He had a few friends, but mostly they were his 
wife's friends.  At one time, he did coach baseball and 
basketball, but he no longer coached.  He went to an 
occasional movie and occasionally played basketball and golf.  

His marriage was under considerable strain.  He and his wife 
argued constantly, especially about his obsessive drinking.  
The veteran reported he drank to forget his PTSD symptoms.  
When he drank; however, he became very argumentative.  

The examiner noted that the veteran experienced such PTSD 
symptoms as recurrent and intrusive thoughts, restricted 
range of affect, sleep difficulty, avoidance behavior, 
detachment from others concentration difficulty, exaggerated 
startle response and personal and work relationships 
significantly impacted by PTSD.  

The veteran was diagnosed with PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 55 which the 
examiner noted represented moderate to serious impairment in 
social functioning and moderate impairment in occupational 
functioning.  

During a December 2005 VA examination, the veteran reported 
his history of treatment for his PTSD, noting that most of 
psychological counseling revolved around attending marriage 
counseling with his wife.  He was the chief of police and had 
held the position for the past year and a half.  He reported 
that in the past year he had missed ten days of work.  His 
boss expressed displeasure with the veteran's amount of sick 
leave used and overall job performance.  

After 35 years, the veteran and his wife got a divorce.  He 
had two grown children and three grandchildren whom he saw 
sporadically.  He enjoyed leisure activities such as reading, 
walking, and sporting events.  He acknowledged a history of 
alcohol abuse, which he claimed he had gotten under control 
in the last 8-10 years.  However, he continued to drink a 
couple of beers almost every day and sometimes more on the 
weekend.  He stated that drinking helped to reduce his 
stress.  

Objectively, the veteran was quiet and depressed, yet 
cooperative during the evaluation.  There was no evidence of 
thought disorder.  He denied having delusions or 
hallucinations.  He reported ongoing suicidal ideation which 
he associated with melancholy feelings over the dissolution 
of his marriage.  He did not have a specific plan, but 
thought about driving his car into an abutment.  

The veteran was able to maintain his activities of daily 
living and handle his own finances.  Memory was good, 
although he found himself somewhat forgetful lately.  Speech 
rate and flow were within normal limits.  He denied having 
panic attacks.  He stated that he was depressed and rated his 
depression a 7 out of 10.  He estimated that he got 4-5 hours 
of sleep a night.  

The veteran reported his PTSD symptoms had increased 
somewhat, especially with the media coverage of the war in 
Iraq.  He reported having recurrent dreams about Vietnam.  He 
had Vietnam related nightmares once or twice a week.  He was 
somewhat hyperactive to unexpected loud noises.  

The veteran's diagnosed PTSD was confirmed and described as 
chronic and moderately severe.  He was assigned a GAF score 
of 52.  He was advised to seek follow-up treatment for his 
PTSD symptoms.  

Given the record, the Board finds that the evidence does not 
support the assignment of a rating higher than the currently 
assigned 50 percent evaluation in this case.  

The Board first notes that the veteran has been assigned GAF 
scores of 55 and 52, respectively.  In this regard, GAF 
scores that range from 51 to 60 are assigned for PTSD with 
moderate symptoms.  

A disability evaluation shall be assigned based on all the 
evidence of record that bears on occupation and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination, 
or solely on the basis of social impairment.  See 38 C.F.R. 
§§ 4.126 (2005).  Although the veteran's GAF score is not 
dispositive, it must certainly be considered in the 
evaluation of the service-connected PTSD.  

While the veteran recently reported having suicidal ideation 
and melancholy about his divorce and increased symptoms due 
to the Iraqi war, he was able to work on a full time basis as 
a chief of police with about ten days lost during the 
previous year.  

The veteran was described as being depressed during the most 
recent examination, but he had no related impairment of 
orientation or thought processes.  He did not experience 
panic attacks or obsessive traits.  

Significantly, he reported having previous marital counseling 
and AA visits, but no recent treatment or related medication 
usage was indicated.  He also described ongoing alcohol usage 
to reduce his stress.  The recent examiner recommended that 
the veteran seek treatment to deal with his symptoms.  

Based on a careful review of the evidentiary record, the 
Board finds that the service-connected PTSD currently is not 
shown to be productive of a level of social and industrial 
impairment reflected by deficiencies in most areas such as 
work, family relations, judgment, thinking or mood and the 
inability to establish and maintain effective relationships, 
as would required for a higher rating.  

Accordingly, he Board is of the opinion that the evidence of 
record is not sufficient to justify the assignment of an 
evaluation in excess of 50 percent for the service-connected 
PTSD.  Therefore, this veteran's claim for increase must be 
denied.  



ORDER

An increased, initial evaluation in excess of 50 percent for 
the service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


